PER CURIAM.

Attorney disciplinary proceeding; attorney’s license revoked.

On August 17, 1984, the Board of Attorneys Professional Responsibility (Board) filed a motion and supporting affidavit seeking the imposition of additional sanctions on Attorney Gerald G. Keeling, Jr., for his failure to file an affidavit required by SCR 22.26(4) following the one-year suspension of his license to practice law. Disciplinary Proceedings Against Keeling, 114 Wis. 2d 1, 335 N.W.2d 882 (1983). The Board’s motion also alleged that Attorney Keeling has failed to pay any portion of the $588.80 costs of the disciplinary proceeding which the court ordered him to pay. Attorney Keeling filed no response to the Board’s motion.
We issued an order to show cause to Attorney Keeling on September 13, 1984, requiring him to show cause in writing within 30 days of the date of that order why his license to practice law in Wisconsin should not be revoked for his failure to comply with the court’s July 22, 1983 order to pay the costs of the disciplinary proceeding and for his failure to comply with SCR 22.-26(4) following the suspension of his license to practice law. Attorrney Keeling did not file a response to that order to show cause.
It Is Ordered that the license of Gerald G. Keeling, Jr., to practice law in Wisconsin is revoked, effective the date of this order.
It Is Further Ordered that Gerald G. Keeling, Jr., comply with SCR 22.26 concerning the requirements of a person whose license to practice law in Wisconsin has been suspended or revoked.